DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/20/2021. The examiner acknowledges the amendments to claims 1-3. Claims 13-24 are withdrawn. Claims 1-12 are subject to examination hereinbelow.  
Applicant’s arguments, see pg 13-21, filed 05/20/2021, with respect to the rejection(s) of claim(s) 1-3 and 7-9, in particular claim 1, under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6694173 to Bende, et al. (cited in previous Office Action, hereinafter Bende).
On pg 26 of their Remarks, Applicant asserts that one of ordinary skill in the art would never use the technique of Bende for measuring intraocular pressure (IOP) of an eye because the technique of Bende destroys tissue. Examiner respectfully disagrees.
In response to applicant's argument that Bende is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bende at [col 3, ln 45 – col 4, ln 9] discloses that the acoustic pressure waves produced by the laser impinging on the eye can be .
On pg 27 of their Remarks, Applicant asserts the plasma burst of Bende is not suitable as a nonlinear acoustic wave or a nonlinear mechanical wave, because it is an electromagnetic wave that does not need a propagation medium such as air. Examiner respectfully disagrees.
First, Applicant indicates in their originally filed specification that a spark gap (210) is suitable for producing a nonlinear acoustic or mechanical wave [0031]. Furthermore, Applicant indicates at [0019] that a plasma source, such as a focused laser, is equivalent to a spark gap for producing acoustic or mechanical waves to the eye. Therefore, the plasma burst laser of Bende is suitably mapped to the claims as a specific type of nonlinear mechanical wave generator.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a contactless nonlinear wave generator … configured to generate a nonlinear acoustic wave or a nonlinear mechanical wave at an output of the contactless nonlinear wave generator” in claim 1.
Multiple instances of support can be found in various places in Applicant’s originally filed specification, including [0019, 0031] which disclose a spark gap comprising a plasma laser is suitable for being the claimed contactless wave generator configured to generate a nonlinear acoustic wave or a nonlinear mechanical wave at an output of the contactless nonlinear wave generator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100069737 A1 to Jinde, et al. (cited in previous Office Action, hereinafter Jinde) in view of US 6694173 B1 to Bende, et al. (cited in previous Office Action, hereinafter Bende).
Regarding claim 1, Jinde teaches an intraocular pressure arrangement for measuring pressure of an eye of a patient [abstract] (Fig 1), wherein the arrangement comprises:
a contactless wave generator (11) that is locatable at a first distance from the eye (E) ([0016, 0018] broadband from a BATTM probe) (Fig 1), the wave generator being configured to generate an acoustic wave (ultrasonic) [0016] or a nonlinear mechanical wave that upon contacting the eye generates at least one surface wave to the eye (reflected, received ultrasonic wave), wherein the acoustic wave or the mechanical wave is a transient or shock wave ([0017], a pulse wave (which is a type of transient wave) may be issued to the eye E as an ultrasonic wave, as opposed to a continuous (non-transient) wave which may be used in alternative embodiments);
a contactless wave detector (13) that is locatable at a detection distance from the eye [0016] (Fig 1), the wave detector being configured to detect the generated at least one surface wave from the detection distance from the eye ([0016], sensor 13 can detect the reflected, received ultrasonic wave from eye E), the detected at least one surface wave containing surface wave information ([0025], received wave comprises a phase difference between an incident wave and reflective wave); and

However, Jinde does not teach the contactless wave generator is a contactless nonlinear wave generator being configured to generate a nonlinear acoustic wave or a nonlinear mechanical wave at an output of the contactless nonlinear wave generator, the generated nonlinear acoustic wave or the nonlinear mechanical wave coupling to the eye through air and then generating at least one surface wave to the eye.
Bende teaches a contactless nonlinear wave generator (plasma burst laser) being configured to generate a nonlinear acoustic wave or a nonlinear mechanical wave at an output of the contactless nonlinear wave generator ([col 3, ln 45-59 – col 4, ln 9; col 5, ln 30-39], Bende’s plasma burst laser is configurable for generating an acoustic pressure wave at the surface of the eye in a similar manner to Applicant’s plasma burst laser, disclosed in their specification at [0019, 0031]) (Fig 1), the generated nonlinear acoustic wave or the nonlinear mechanical wave coupling to the eye through air and then generating at least one surface wave to the eye ([col 3, ln 45-59 – col 4, ln 9; col 5, ln 30-39], Bende’s plasma burst laser is configurable for generating an acoustic pressure wave at the surface of the eye in a similar manner to Applicant’s plasma burst laser, disclosed in their specification at [0019, 0031]).


Regarding claim 2, Jinde in view of Bende teach all the limitations of claim 1, and Jinde further teaches the nonlinear wave generator is configured to generate the acoustic wave or the nonlinear mechanical wave so that upon coupling to the eye, the generated nonlinear acoustic wave or the nonlinear mechanical wave generates the at least one surface wave as a membrane wave ([0014], ultrasonic surface wave is generated in a membrane of a cornea, therefore it is a membrane wave).

Regarding claim 3, Jinde in view of Bende teach all the limitations of claim 1, and Bende further teaches,
The nonlinear wave generator is configured to generate the acoustic wave or the nonlinear mechanical wave so that upon coupling to the eye [0016], the generated acoustic wave or the nonlinear mechanical wave generates said at least one surface wave and generates resonant vibrations to the eye [0024], the generated resonant vibrations containing resonance information ([0025], incident wave and reflected wave have a phase difference after contacting the eye); and

Said intraocular pressure measurement unit is configured to determine the pressure information of the eye based on the surface wave information and the resonance information ([0025], 82 and 83 extract a phase difference from the incident and reflected waves), the intraocular pressure measurement unit configured to determine pressure information of the eye based on said surface wave information and provide the determined pressure information of the eye as an output of the intraocular pressure measurement arrangement ([0025], arithmetic and control section 70 determines IOP based on the detected phase difference between the incident and reflected waves).

Regarding claim 5, Jinde in view of Bende teach all the limitations of claim 1, however Jinde does not teach the contactless nonlinear wave generator comprises a spark gap, the spark gap producing the nonlinear mechanical waves.
Bende teaches a contactless nonlinear wave generator (by producing a shock wave) comprises a spark gap [col 5, ln 30-39], the spark gap producing nonlinear mechanical waves (by producing a shock wave) [col 5, ln 30-39] (Fig 1).
It would have been obvious to one of ordinary skill in the art to modify Jinde to incorporate the teachings of Bende to have the contactless nonlinear wave generator comprise a spark gap, the spark gap producing the nonlinear mechanical waves, because doing so would help guide a surgeon through distinct tissue layers during cornea resculpting surgery, as recognized by Bende [abstract].

Regarding claim 7, Jinde in view of Bende teach all the limitations of claim 1, and Jinde further teaches the arrangement comprises means for controlling at least one distance among an excitation distance and a detection distance ([0014-0015], housing can be moved in a back-and-forth direction that changes the working distance of the excitation and detection distance).

Regarding claim 8, Jinde in view of Bende teach all the limitations of claim 1, and Jinde further teaches the wave detector comprises at least one of an optical interferometer, an optical coherence tomograph, a laser Doppler vibrometer, and an ultrasonic transducer [abstract].

Regarding claim 9, Jinde in view of Bende teach all the limitations of claim 2, and Jinde further teaches the wave detector (13) is configured to detect the resonance vibrations based on detection of a first arriving signal (FAS) ([0016], wave detector 13 is configured to detect the resonance vibrations from a first ultrasonic signal to arrive to it (a reflected wave, a received wave)).

Regarding claim 11, Jinde in view of Bende teach all the limitations of claim 1, however Jinde does not teach a means to generate a plasma burst as the source for producing the nonlinear mechanical waves.
Bende teaches a means to generate a plasma burst as a source for producing nonlinear mechanical waves [col 5, ln 30-39].
It would have been obvious to one of ordinary skill in the art to modify Jinde to incorporate the teachings of Bende to comprise a means to generate a plasma burst as a source 

Regarding claim 12, Jinde in view of Bende teach all the limitations of claim 1, however Jinde does not teach a means to generate a chemical reaction as a further source for producing the nonlinear mechanical waves.
Bende teaches a means to generate a chemical reaction as a further source for producing nonlinear mechanical waves [col 4, ln 42-53].
It would have been obvious to one of ordinary skill in the art to modify Jinde to incorporate the teachings of Bende to further comprise a means to generate a chemical reaction as a further source for producing the nonlinear mechanical waves, because doing so would enable the device to cause a photo-dissociation of excited molecules in corneal tissue without causing necrosis of surrounding tissue, as recognized by Bende [col 4, ln 33-53].

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jinde in view of Bende as applied to claim 1 above, and further in view of US 20040193033 A1 to Badehi, et al. (cited in previous Office Action, hereinafter Badehi).
Regarding claim 4, Jinde in view of Bende teach all the limitations of claim 1, however Jinde in view of Bende do not teach the wave detector comprises at least one interferometer.
Badehi teaches a wave detector comprises at least one interferometer [0079] (Fig 6).
Jinde of the Jinde/Bende combination teaches a wave detector coupled to a means for detecting a phase [0025]. Badehi teaches a wave detector comprising an interferometer coupled 

Regarding claim 10, Jinde in view of Bende teach all the limitations of claim 1, however Jinde in view of Bende do not teach the nonlinear wave generator is configured for producing surface waves of plural frequencies from the first distance to the eye of the patient in response to at least one of the patient heartbeat and breathing.
Badehi teaches a structure equivalent to a nonlinear wave generator (frequency generator coupled to force wave emitter) configured for producing surface waves of plural frequencies from a first distance to an eye of a patient in response to at least one of the patient heartbeat (blood-pulse) and breathing [0083] (Fig 6).
It would have been obvious to one of ordinary skill in the art to modify Jinde in view of Bende to incorporate the teachings of Badehi to configure the nonlinear wave generator to respond to at least one of a patient heartbeat and breathing, because doing so would enable the device to determine phases for determining an appropriate vibration model for characterization of intraocular pressure (IOP), as recognized by Badehi [0052, 0083].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jinde in view of Bende as applied to claim 1 above, and further in view of US 20110118609 A1 to Goldshleger, et al. (hereinafter Goldshleger).

Goldshleger teaches a wave detector (210) is configured to detect at least in two different detection locations (points along arc 241 and arc 242) in order to improve measurement accuracy and to obtain higher signal-to-noise ratio ([0083-0085], “in order to improve measurement accuracy and to obtain higher signal-to-noise ratio” is interpreted as intended use, wherein if the prior art comprises the structure capable of performing the “intended use,” then it meets the limitations of the claim. Goldshleger teaches the intended use by comprising a wave detector configured to detect at least in two different detection locations) (Fig 4A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Jinde in view of Bende to have the wave detector configured to detect at least in two different detection locations in order to improve measurement accuracy and to obtain higher signal-to-noise ratio as taught by Goldshleger, because doing so would enable the device adjust one or more surgical position parameters according to determined target region parameters, as recognized by Goldshleger [0060].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791